This suit was commenced by order of the Judge in forma pauperis, and after a decision against the plaintiffs, his Honor, upon motion of the plaintiffs to appeal without security, made an order in the following words, to-wit: "It appearing to me that the plaintiffs have heretofore, for sufficient cause shown, obtained leave to prosecute this action in formapauperis, it is ordered for the same cause, that the plaintiffs have leave to prosecute said appeal, to the Supreme Court in forma pauperis, without giving any bond or making any deposit for securing costs on said appeal, and without payment of costs to any officer of said Court." In this there was error. This case is governed by the case of Felton v. Elliott,66 N.C. 196, and the case of Webb v. Taylor and another, same volume, page 412. The statute only allows the Judge of the Superior Court to allow a suit to be prosecuted in his Court in forma pauperis, and it would seem to be absurd that a Judge of an inferior Court should be allowed the right to say that the officers of a Superior Court, over whom he has no control, should perform service without compensation.
The suit is dismissed for want of security for the appeal.
The plaintiffs must pay the defendants their costs in this Court. This will be certified.
PER CURIAM.                     Judgment accordingly. *Page 12